Title: To James Madison from James Monroe, 29 March 1811
From: Monroe, James
To: Madison, James


Dear SirRichmond March 29. 1811.
I have received your letter of the 26th instant. Its contents are very satisfactory to me. The just principles on which you have invited me into the department of State, have removed every difficulty which had occurr’d to me, to the measure. They afford also a strong ground for hope, that the joint counsels & labours of those who are thus associated in the government, will promote the best interests of our country. To succeed in that most desirable object my utmost exertions will be made. I add with pleasure that I shall carry into the government, a sincere desire to harmonize in the measures necessary to that end, on the fair and liberal principles expressd in your letter.
I shall be prepard to set out for Washington on tuesday next, provided I receive your letter and the Commission which is to accompany it, on or before sunday. One days detention here after sunday, for the purpose of taking my leave of the council, in case these documents are previously received, is all that I shall require. Every preparatory arrangment of a publick and private nature, will be, by that time, compleated. I am with great respect and esteem yr friend & servant
Jas. Monroe
